The defendant was licensed to practice law in this state on February 7, 1921. Thereafter he located at Winnsboro, Franklin parish, and entered upon the practice of his profession.
In the latter part of 1926 and in the early part of 1927 he collected funds belonging to different clients for which he failed to account. The matter was brought to the attention of the grand jury, and that body preferred five separate and distinct charges of embezzlement against him.
To one of these charges he pleaded guilty on April 12, 1928, and was sentenced to a term at hard labor in the penitentiary of not less than one nor more than two years. The sentence became final, and he is now confined in the penitentiary.
The present proceeding is to have the defendant's license to practice law recalled and *Page 547 
revoked, and to have his name stricken from the roll of attorneys of this state.
The proceeding is brought by the disbarment committee under section 13, rule 20 of this court, adopted November 5, 1926, pursuant to article 7, § 10, Constitution of 1921. See rules published 161 La. page viii.
That rule provides that, whenever any member of the bar shall be convicted of a felony and such conviction shall be final, the person so convicted may be stricken from the rolls and his license to practice law canceled.
The defendant was served with the rule and cited to answer the same, but he failed to appear by answer or otherwise.
A trial was had in open court, and due proof was made of the facts as herein recited.
Embezzlement is made a felony by the statutes of this state, and the conviction of the defendant had become final, prior to the filing of this proceeding.
For the foregoing reasons, the license of the defendant, George T. Edwards, to practice law, heretofore granted by this court, is hereby revoked and ordered canceled, and his name is ordered stricken from the roll of attorneys of this state.